DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-8, 10-18, 20 & 21 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “metal cylindrical shell positioned proximate to an inner metallic wall of the deep fryer vat sensing capacitance of a space within the deep fryer vat between the capacitive sensor probe and the inner metallic wall of the deep fryer vat” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2, 4-8, 10 & 11 are allowable based upon their dependency thereof claim 1.
With regards to claim 12
The prior art does not disclose or suggest the claimed “metal cylindrical shell is positioned proximate to an inner metallic wall of a deep fryer vat sensing capacitance of a space within the deep fryer vat between the capacitive sensor and the inner metallic wall of the deep fryer vat” in combination with the remaining claimed elements as set forth in claim 12.
With regards to claims 13-16 are allowable based upon their dependency thereof claim 12.
With regards to Method claim 17
The prior art does not disclose or suggest the Method claimed “metal cylindrical shell is positioned proximate to an inner metallic wall of the deep fryer vat sensing capacitance within the deep fryer vat in a space between the capacitive sensor probe and the inner metallic wall” in combination with the remaining claimed elements as set forth in claim 17. 
With regards to claims 18, 20, & 21 are allowable based upon their dependency thereof claim 17.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brugger PG. Pub. No.: US 2015/0027205 A1 discloses a deep-frying device including a stationary deep-frying oil sensor which immerses into deep-frying oil of a deep-frying oil basin, in order to monitor the stationary deep-frying oil sensor, a receiving unit having a receiving data interface is provided, via which interface a reference value obtained beforehand by a portable deep-frying oil measuring device, the portable deep-frying oil sensor of which is immersed into the deep-frying oil in the deep-frying oil basin for measuring, can be transmitted in order to adapt a characteristic curve stored in the stationary evaluation unit of the deep-frying device such that the stationary evaluation unit calculates a value for an evaluation variable for characterizing the deep-frying oil, this value being consistent with the reference value of the portable deep-frying oil measuring device, however is silent on metal cylindrical shell positioned proximate to an inner metallic wall of the deep fryer vat sensing capacitance of a space within the deep fryer vat between the capacitive sensor probe and the inner metallic wall of the deep fryer vat or the Method of metal cylindrical shell is positioned proximate to an inner metallic wall of the deep fryer vat sensing capacitance within the deep fryer vat in a space between the capacitive sensor probe and the inner metallic wall.
Shandross PG. Pub. No.: US 2006/0185522 A1 discloses a deep fat fryer having an interior consisting of a vat and a first sensor. In accordance the sensor constitutes a thermocouple having a tip which projects a considerable distance below upper extension and a terminal plug arranged remote from interior. A second sensor is positioned against one of walls. The second sensor is also preferably constituted by a thermocouple that includes a tip portion in contact with bottom and a terminal plug which extends away from interior. In the most preferred form of the invention, a respective wall of vat is provided with an elongated indentation within which tip portion of second sensor extends. A bracket includes a first portion that is secured to vat for the use of a mechanical fastener, and a curved portion. First portion of bracket preferably projects across second sensor, while curved portion extends about first sensor. In this fashion, bracket secures first and second sensors and in a desired position. In accordance with this embodiment, first sensor is adapted to be utilized in sensing the temperature of cooking oil placed within vat, while second sensor is utilized to sense a temperature of vat directly at bottom, however is silent on metal cylindrical shell positioned proximate to an inner metallic wall of the deep fryer vat sensing capacitance of a space within the deep fryer vat between the capacitive sensor probe and the inner metallic wall of the deep fryer vat or the Method of metal cylindrical shell is positioned proximate to an inner metallic wall of the deep fryer vat sensing capacitance within the deep fryer vat in a space between the capacitive sensor probe and the inner metallic wall.
Yamamoto et al. PG. Pub. No.: US 2005/0150292 A1 discloses a liquid state detecting element comprising: a film portion made of a flexible insulating material and extending in a longitudinal direction; and a pair of detecting electrodes juxtaposed to each other on a layer of said film portion and extending in said longitudinal direction, in which said detecting electrodes are for being immersed at least partially in a liquid to be measured, so that a state of said measured liquid is detected on a basis of an electrostatic capacity between said pair of detecting electrodes, wherein: said liquid state detecting element further comprises reinforcing portions made of a conductive material and disposed on said layer of said film portion on an outer side of said detecting electrodes; and said reinforcing portions include: a grounding terminal for being connected with a ground line; and a pair of parallel reinforcing portions extending in said longitudinal direction alongside edges of said film portion so as to sandwich said pair of detecting electrodes, however is silent on metal cylindrical shell positioned proximate to an inner metallic wall of the deep fryer vat sensing capacitance of a space within the deep fryer vat between the capacitive sensor probe and the inner metallic wall of the deep fryer vat or the Method of metal cylindrical shell is positioned proximate to an inner metallic wall of the deep fryer vat sensing capacitance within the deep fryer vat in a space between the capacitive sensor probe and the inner metallic wall.
Bailleul et al. US PATENT No.: US 5,973,502 discloses a composite capacitive sensor device for use at least up to 1300.degree. C. and 40 bar, including a coaxial cable comprising a conductive sleeve and an inner conductor, which are separated by a first insulator, and a probe comprising elements which are all refractory and anticorrosive, which are respectively connected to the end portions of said cable and which comprise a metal housing and an electrode having a flat surface of larger area than the cross-sectional area of the inner conductor, which elements are separated by a second insulator associated with locking means and are secured by means which are all refractory and anticorrosive, however is silent on metal cylindrical shell positioned proximate to an inner metallic wall of the deep fryer vat sensing capacitance of a space within the deep fryer vat between the capacitive sensor probe and the inner metallic wall of the deep fryer vat or the Method of metal cylindrical shell is positioned proximate to an inner metallic wall of the deep fryer vat sensing capacitance within the deep fryer vat in a space between the capacitive sensor probe and the inner metallic wall.
Koga US PATENT No.: US 5,477,727 discloses a capacitive level sensor of type that has first and second electrode means disposed opposite each other with a space defined therebetween which can be filled with liquid whose level is to be measured and the first electrode means is made up of a main sensor-electrode part and a reference sensor electrode part, the first electrode means comprises: support means disposed opposite and spaced apart from the second electrode means and having at least one surface; the main sensor electrode part and the reference sensor electrode part deposited by electroless plating or printing over the said surface of the support means, the main and reference sensor electrode parts being spaced apart in the vertical direction; an insulating film deposited all over the said surface and covering the main sensor electrode part and the reference sensor electrode part; a terminal part formed by extending one part of the main sensor electrode part to the upper edge of the support means; and a lead-out part of the reference sensor extended up to the upper electrode part extended through a vertical unplated passage in the main sensor electrode part up to the upper edge of the support member to form a terminal part at the upper end, however is silent on metal cylindrical shell positioned proximate to an inner metallic wall of the deep fryer vat sensing capacitance of a space within the deep fryer vat between the capacitive sensor probe and the inner metallic wall of the deep fryer vat or the Method of metal cylindrical shell is positioned proximate to an inner metallic wall of the deep fryer vat sensing capacitance within the deep fryer vat in a space between the capacitive sensor probe and the inner metallic wall.
Atherton et al. US PATENT No.: US 4,806,847 discloses a sensor for sensing the level of oil or transmission fluid under both normal and extreme temperature conditions. The only active components of the sensor have input and leakage currents substantially lower than those of diodes and current sources under high temperature conditions. The sensor has a probe, including a pair of electrodes forming a level detecting capacitor, adapted to extend in the vessel to detect the level of the liquid. A reference capacitor is included which has a capacitance substantially the same as the capacitance of the level detecting capacitor when no dielectric liquid is present between the electrodes of the level detecting capacitor. Circuitry is provided for measuring the capacitance of each capacitor and for deriving from the capacitance measurements a signal proportional to the level of the dielectric liquid at the sensor. Circuitry is also provided for testing whether the reference capacitor is operating properly. One of the electrodes of the level detecting capacitor is insulated to render the output of the sensor independent of high temperature conductivity effects. Structure and a method are provided for compensating for varying dielectric constants of the oil or transmission fluid in which the sensor is immersed, however is silent on metal cylindrical shell positioned proximate to an inner metallic wall of the deep fryer vat sensing capacitance of a space within the deep fryer vat between the capacitive sensor probe and the inner metallic wall of the deep fryer vat or the Method of metal cylindrical shell is positioned proximate to an inner metallic wall of the deep fryer vat sensing capacitance within the deep fryer vat in a space between the capacitive sensor probe and the inner metallic wall.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852